Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 11 and 18 limitations, directed to “network slices supporting internet protocol address agnostic communications” are unclear, because it is not understood, which slices are included and which are excluded in these limitations, as the meaning of “internet protocol address agnostic communications” is not understood.



Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 10,644,955).
Regarding claims 1, 8 and 15, Zhang teaches a method, an apparatus and a computer readable storage media (the network slicing arrangements, as described on 1:42-2:8) comprising:

in response to the request, identifying a first transport protocol of the respective transport protocols by which the user equipment is to communicate (the transport protocol corresponding to the UE request is identified, as described on 9:26-54);
based on the first transport protocol, identifying a first network slice of the plurality of network slices by which the user equipment is to communicate, wherein the first network slice is configured to support the first transport protocol (configuring the corresponding slice to the identified transport protocol, as described on 9:26-54); and
providing the network slice identifier to the user equipment, wherein the network slice identifier corresponds to the first network slice (providing the corresponding slice identifiers to the end devices, particularly UEs, as described on 11:7-38).
In addition, regarding claims 8 and 15, Zhang teaches an apparatus (SCME) for providing the slices in the communication network, which comprises a processor, a memory and an interface, as described on 1:60-2:7, and using a computer readable storage media for implementation of the method, as described on 22:3-21.
Regarding claims 2, 9 and 16, Zhang teaches the network slices identifying the control plane functionalities, as described on 12:10-31.
Claim Rejections - 35 USC § 103
Claims 5-7, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1, 8 and 15 above, and further in view of 3GPP TR 29.892 Standard (3GPP TR 29.892 V1.1.0, 2019-04).
Regarding claims 7 and 14, Zhang substantially teaches the network slicing (see the rejections above for the details).
Zhang does not teach using the segment routing protocol and the general packet radio service tunneling protocol.
3GPP TR 29.892 Standard teaches 5G architecture on pages 9-11, network slicing, comprising the particular transport protocols on pages 13-15, using the segment routing protocol, as described on pages 20-22, and the general packet radio service tunneling protocol, described as the tunneling protocols on pages 14 and 15.
A combination of Zhang teaching and 3GPP TR 29.892 Standard teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system by making it compatible with a popular standard.
Regarding claims 5, 12 and 19, 3GPP TR 29.892 Standard teaches using the SRv6 metadata, described on pages 20 and 21, for the packet processing, as described on pages 22-27.
Regarding claims 6, 13 and 20, Zhang teaches using multiple transport protocols for the slice group B, as described on 9:26-54, and the slice adaptations in response to an event, customer requirements or other reasons, as described on 14:65-15:53, which adapts/switches the slices accordingly to a different transport protocol and 3GPP TR 29.892 Standard teaches failure detections and reconfigurations on page 32.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1, 8 and 15 above, and further in view of Yang (US Pub. 2020/0137621).
Zhang substantially teaches the network slicing (see the rejections above for details).
Zhang does not teach using latency for the network slicing configuration.
Yang teaches 5G architecture, which performs the network slicing, as shown on Fig. 2 and described on [0024]-[0036], wherein the criteria for the network slicing comprises latency, as shown on Fig. 5 and described on [0056]. 
A combination of Zhang teaching and Yang teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system by making it compatible with a latency requirements of the different applications.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DMITRY LEVITAN
Primary Examiner
Art Unit 2461


/DMITRY LEVITAN/Primary Examiner, Art Unit 2461